EXHIBIT 99-23.p.10 AXA ROSENBERG GROUP CODE OF ETHICS Effective 15 May, 2008 1 TABLE OF CONTENTS Page INTRODUCTION 1 SCOPE 2 I. PERSONS COVERED BY THE CODE 3 A. Employees of the Firm, collectively defined as: 3 B. Temporary Exemption from the Code 3 C. Securities and Accounts Covered by the Code 4 ROLES AND RESPONSIBILITIES 4 POLICY AND REPORTING 5 I. STANDARDS OF BUSINESS CONDUCT 5 A. Compliance with Laws and Regulations 5 B. Conflicts of Interest 6 C. Personal Securities Transactions and Insider Trading 6 D. Gifts and Entertainment 6 E. Political Contributions 7 F. Confidentiality 7 G. Service on a Board of Directors 7 H. Other Outside Activities 8 I. Marketing and Promotional Activities 8 II. ANTITRUST AND FAIR DEALING 8 III. COMPLIANCE PROCEDURES 9 A. Certification of Compliance 9 IV. CODE OF ETHICS RECORDKEEPING REQUIREMENTS 9 V. FORM ADV DISCLOSURE 10 VI. ADMINISTRATION AND ENFORCEMENT OF THE CODE10 A. Training and Education 10 B. Review 11 C. Mutual Funds’ Board Approval 11 D. Report for the Mutual Funds’ Board 11 E. Report for Senior Management 11 F. Reporting Violations 11 G. Sanctions 12 H. Further Information Regarding the Code 13 APPENDIX 1 A-1 AXA ROSENBERG GROUP PERSONAL TRADING AND INSIDER TRADING POLICY A-1 2 TABLE OF CONTENTS (continued) Page I. PERSONAL TRADING A-1 A. Persons Covered by the Policy A-1 B. Securities Covered by the Policy (“Covered Security”)A-2 C. Exempt Securities A-3 D. Trading Provisions and Prohibitions A-3 E. Preclearance Requirements A-5 F. Employee Stock Option Plan (“ESOP”) A-7 G. Reportable Transactions A-7 H. Breach of Policy A-8 I. Trading Hours A-8 J. Post Trade A-9 K. Certification Requirements A-9 L. Broker Relationships A-11 II. INSIDER INFORMATION A-11 APPENDIX2 B-1 SAMPLE BROKER CONFIRMATION REQUEST LETTER B-1 3 INTRODUCTION This Code of Ethics applies to the following subsidiaries of AXA Rosenberg Group LLC (hereinafter collectively referred to as “AXA Rosenberg Group” or “the Firm”): • Barr Rosenberg Research Center LLC (United States) • AXA Rosenberg Investment Management LLC (United States) • AXA Rosenberg Canada Co. (Canada) • AXA Rosenberg Investment Management Ltd. (Europe) • AXA Rosenberg Investment Management Ltd. (Japan) • AXA Rosenberg Investment Management Asia Pacific Ltd. (Singapore) • AXA Rosenberg Investment Management Asia Pacific Limited (Hong Kong) • AXA Rosenberg Investment Management Asia Pacific Ltd. (Australia) • AXA Rosenberg Global Services LLC These entities, excluding AXA Rosenberg Global Services LLC, are registered investment advisers1 or investment managers according to the regulatory requirements of the applicable jurisdiction of operation.2AXA Rosenberg Global Services LLC is responsible for worldwide management, finance, legal, compliance, internal audit and risk management, human resources, administration, investment, and information technology support and systems for AXA Rosenberg Group. In developing the Code of Ethics, AXA Rosenberg Group has striven to implement and give substance to its fundamental fiduciary principles and the laws that govern investment advisers.The Firm is committed to upholding its fiduciary responsibilities to clients, including the duties of honesty, good faith, and fair dealing, and acting in clients’ best interests while avoiding or disclosing any conflicts of interest.The highest standards of professional conduct are reflected in this Code and underpin the ethical behavior required to instill trust and confidence. 1 AXA Rosenberg Investment Management LLC and the Barr Rosenberg Research Center LLC are registered investment advisers with the US Securities and Exchange
